Title: To John Adams from Joseph Nourse, 3 September 1777
From: Nourse, Joseph
To: Adams, John


     
      Sir
      War Office 3d. September 1777
     
     The Resolves of Congress, directing every board to deliver into the secretary’s Office, all original Letters referr’d to them address’d to Congress, I have with the advice and direction of Mr. Peters deliver’d in all Papers up to the 1st. Instant. Mr. Houston is arranging them, and preparing to have copies made out for the Committee, and desires me to inform you, he will be happy to see you, and receive the Order, which as yet has been only indirectly conveyed, and besides, he wants to mention a few particulars that may be necessary, previous to the beginning of the business. I am going on with the Returns and other papers that come properly from this Office, and shall compleat them as expeditiously as possible. With all due Respect, I am sir, Your hum. servt.
     
      Joseph Nourse. DS
     
    